Citation Nr: 1023081	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-05 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for psychiatric disability, 
claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The veteran served on active duty from October 1963 to August 
1965.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2008, at which time, it was remanded 
for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued its denial of entitlement to 
service connection for a psychiatric disability, claimed as 
PTSD.  Thereafter, the case was returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  A psychiatric disability, diagnosed as depression, was 
first manifested many years after service, and the 
preponderance of the evidence shows that it is unrelated 
thereto.

2.  A stressor associated with the Veteran's PTSD has not 
been verified.


CONCLUSION OF LAW

A psychiatric disability, diagnosed primarily as PTSD and 
depression is not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.309(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issue of 
entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In November 2002, VA received the Veteran's claims, and there 
is no issue as to providing an appropriate application form 
or completeness of the application for service connection or 
for an increased rating. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him of the criteria for 
service connection and set forth the criteria, generally, for 
rating service-connected disabilities and for assigning 
effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; reports 
reflecting the Veteran's treatment or examinations by George 
Chaney, M.D., William R. Rigby, Ph.D., Robert J. Eardley, 
M.D., and Robert A. Burkich, M.D.; a statement from a former 
fellow serviceman; photographs, reportedly showing human 
bones; records reflecting his treatment by VA from February 
2003 through August 2007; and reports from the Defense 
Personnel Records Image Retrieval System (DEPRIS), received 
in March 2005, September 2006, August 2009, and April 2010.  

In September 2005, the Veteran had a hearing at the RO before 
a Decision Review Officer.  A transcript of that hearing has 
been associated with the claims folder. 

In developing the record, VA made extensive efforts verify 
the Veteran's stressor claimed to be associated with his 
PTSD.  However, multiple contacts to verify that stressor 
through official channels met with negative results.  There 
is no reason to believe that further efforts to obtain such 
evidence would be any more productive.  Therefore, further 
development in this regard would unnecessarily impose 
additional burdens upon the Board with no reasonable 
possibility of any benefit flowing to the Veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such 
development is not warranted.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

Analysis

The Veteran contends that he has a psychiatric disability, 
primarily diagnosed as PTSD and depression, as a result of 
his experiences during his service in the Republic of Korea.  
Therefore, he maintains that service connection is warranted.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the Veteran's symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f). 

Since the outset of the veteran's claim, satisfactory lay or 
other evidence that a disease or injury was incurred or 
aggravated in combat was accepted as sufficient proof of 
service connection, if the evidence was consistent with the 
circumstances, conditions, or hardships of such service, even 
though there was no official record of such incurrence or 
aggravation.  38 C.F.R. §38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  Nevertheless, the United States 
Court of Appeals for the Federal Circuit has held that there 
must be evidence of a medical nexus between the current 
disability and service.  See, e.g., Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  
The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran's service treatment records are 
negative for any complaints or clinical findings of a 
psychiatric disability of any kind.  Such a disability, 
diagnosed primarily as depression and PTSD, was first 
manifested in the late 1980's, many years after the Veteran's 
separation from service.  The preponderance of the evidence 
shows that the Veteran's depression is unrelated to any 
incident in service.  Indeed, there is no continuity of 
sympomatology nor competent medical opinion of a direct nexus 
to any incident in service.  Therefore, the Veteran cannot 
meet the criteria for service connection, and to that extent, 
the appeal is denied.

The primary thrust of the Veteran's contentions is that he 
has PTSD as a result of multiple stressful experiences during 
his service in the Republic of Korea.  His service personnel 
records confirm that assignment from July 1964 to August 
1965.  Although North and South Korea remained technically at 
war during that time, an armistice had been signed years 
earlier, and the evidence of record shows that confrontations 
were widely scattered.  Moreover, the Veteran was assigned to 
the 36 Ordnance Company (Fire Support) and performed duties 
as a supply clerk.  Such a unit and the Veteran's assigned 
duties are, generally, not associated with participation in 
combat.  In this regard, there is no evidence of any enemy 
action against the unit.  Finally, the Veteran did not 
receive any decorations commonly associated with combat, such 
as the Combat Infantryman Badge, Purple Heart Medal, or 
awards for valor.  In light of the time frame he was assigned 
to Korea, the type of unit to which he was assigned, his 
duties in Korea, and his lack of combat-related awards or 
decorations, the Board concludes that he did not participate 
in combat.  Therefore, his testimony, by itself, is not 
sufficient to show that the claimed stressors actually 
happened.  Accordingly, they must be substantiated by 
additional competent evidence.  

During his hearing at the RO, the Veteran testified that 
while stationed in Korea, he participated in stressful search 
and destroy missions in which his unit received sniper fire.  
On one occasion, he reportedly saw an allied soldier shot in 
the head by North Korean Army members.  He also reportedly 
saw bones of soldiers who were killed at Heartbreak Ridge.  
In addition, he noted that he had seen a dead Korean baby 
floating in a creek and that he had seen unforgettable images 
during an encounter with a leper colony.  

A former fellow serviceman supports the Veteran's account of 
seeing human bones and witnessing the death of an allied 
soldier, and the Veteran has submitted photographs of what he 
alleges to be human bones.  Moreover, Drs. Rigby and Eardley 
generally conclude that participation in search and destroy 
missions, witnessing the death of a soldier, and the impact 
of seeing a leper colony were so stressful as to result in 
the Veteran's diagnosis of PTSD.  However, they do not cite 
the Veteran's witnessing human bones as a stressor associated 
with his PTSD, and there is no competent evidence of record 
that those bones are, in fact, human.  In this regard, there 
is no evidence that the Veteran ever reported the presence of 
those bones to any authorities, despite his contention that 
they were bones of soldiers killed on Heartbreak Ridge.  In 
any event, there is no evidence of a link, established by 
medical evidence, between the Veteran's witnessing of human 
bones and the diagnosis of PTSD.  Therefore, the photographs 
submitted by the Veteran are not considered verification of a 
claimed stressor.  Nevertheless, the Board must determine 
whether any of the other claimed stressors actually occurred.

In an effort to verify the claimed stressors, VA made 
multiple requests for the Veteran to supply specific 
information such as the date and location of the incident 
and, as well as the names of other soldiers present.  That 
information was then forwarded  to the Defense Personnel 
Records Image Retrieval System (DEPRIS).  

In March 2005, DEPRIS attempted to obtain the Veteran's unit 
records through the National Archives and Records 
Administration (NARA).  That request met with negative 
results.  

In September 2006, DEPRIS noted that the unit history showed 
that the 36th Ordnance Company had been formed on January 1, 
1966, and previously had been the 1st Magazine Platoon, 696th 
Ordnance Company (ammunition). No incidents had been recorded 
in the unit's history.  DEPRIS also researched the unit 
history of the 696th Ordnance Company, for 1965 and 1966.  
Again, it found that no incidents had been recorded.  

In August 2008, pursuant to the Board's remand, DEPRIS 
performed an additional search.  It researched the Facts on 
File Yearbook from 1964 and 1965 and were unable to document 
an incident in which a soldier was killed on patrol in Korea 
during the reported period.  They also researched Korean War 
Death from November 11, 1953 to August 1996 and the 
Chronology of Incidents at the Korean War Veterans National 
Museum and Library.  Those reports did not document any 
soldier killed in Korea in 1964 or 1965.  DEPRIS also 
coordinated its search with the National Records Center (NRC) 
in Suitland, Maryland.  However, the NRC did not maintain 
unit records for the 36 Ordnance Company in 1964.  The 
Veteran was informed that if he could remember the name and 
unit of the individual killed on patrol, unit Morning Reports 
could confirm that stressor.

In April 2010, DEPRIS researched the unit history submitted 
by the 13th Support and Service Battalion for 1965.  The 13th 
Support and Service Battalion was the higher headquarters for 
the 36 Ordnance Company.  The history did not document that 
the battalion or any of its assigned companies had gone on 
search and destroy missions or had received any sniper fire 
during the reported period.  DEPRIS further coordinated its 
search with the Center of Military History, located at Fort 
Leslie J. McNair, Washington, D.C.  The Center for Military 
History documented that the 13th Service and Support 
Battalion and the 36th Ordnance Company were attached to the 
First Cavalry Division.  In addition, DEPRIS coordinated its 
search with the NARA and the NRC.  However, neither agency 
was able to locate any records for the 36th Ordnance Company 
for 1965.  

Despite its exhaustive efforts, DEPRIS was unable to confirm 
any of the Veteran's claimed stressors.  In this regard, the 
Veteran has not provided any more specific information which 
would warrant a further search for corroborating material.  
Therefore, based on the information supplied by the Veteran 
to date, the Board is unable conclude that the alleged 
stressors actually occurred.

Absent a verified stressor, the Veteran cannot meet the 
criteria for a grant of service connection for PTSD.  
Accordingly, service connection is not warranted, and the 
appeal is denied.

In arriving at this decision, the Board notes a lack of 
compliance with the orders in its April 2008 remand.  In 
part, the Board ordered an examination to determine the 
nature and etiology of any psychiatric disability found to be 
present.  As a matter of law, the veteran has a right to 
compliance with the Board's remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Although that examination was 
not performed, the failure to do so has resulted in no 
prejudice to the veteran.  

Indeed, absent a verified stressor, the Veteran cannot meet 
the criteria for service connection for PTSD.  Although the 
Veteran has submitted evidence of additional psychiatric 
disability, diagnosed primarily as depression, there is no 
competent evidence of such a disability in service or for 
many years after his discharge from service.  Moreover, there 
is no competent evidence of nexus between that disability and 
service.  Under such circumstances, an additional remand for 
the purpose of conducting the examination would be tantamount 
to a fishing expedition to determine if there might be some 
unspecified information which could possibly support the 
Veteran's claim.  However, the Board's duty to assist the 
Veteran in the development of his claim is not a license for 
a fishing expedition.  Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  Further development to comply with the holding 
in Stegall would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, such development will not be ordered.  

The Board has also considered the doctrine of reasonable 
doubt.  However, that doctrine is only invoked where there is 
an approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of the 
evidence is against the Veteran's claim.  Therefore, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009). 




ORDER

Entitlement to service connection for psychiatric disability, 
claimed as posttraumatic stress disorder (PTSD), is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


